Opening of the sitting
(The sitting was opened at 9 a.m.)
(IT) I have received a request from Mr Hannan for an item on the interpretation of Rule 19 of our Rules of Procedure.
Mr President, yesterday the President announced an interpretation of Rule 19 which puts this House in plain violation of its own regulations. We have now departed from the rule of law and given arbitrary power to the Chair to tear up our rule book and proceed as he sees fit. This is plainly illegal under our own rules. This Chamber may be sovereign but it must, nonetheless, follow its own rules.
This interpretation by the Committee on Constitutional Affairs is going to be contested today. It may come before this House in a vote. If we vote in favour, collectively, we are voting to abandon the rules under which we proceed. I would almost be tempted to compare it to the Ermächtigungsgesetz of 1933, but I think that would be disproportionate and perhaps a little rude to our President, who is a committed democrat and a decent man.
Let me instead quote the grandfather of British resistance to totalitarianism, Edmund Burke. 'They must be worse than blind who do not see with what undeviating regularity of system, in this case and in all cases, they pursue their scheme for the utter destruction of every independent power. ... Their will is the law, not only at home, but as to the concerns of every nation. ... They have swept away the very constitutions under which the Legislatures acted -'
(The President cut off the speaker)
(IT) Thank you. I have taken note of your comments, but on this point on interpretation of the Rules of Procedure, as you know, there is already a vote planned for 11 a.m., so we will proceed in this direction.